NOTICE OF ALLOWANCE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Turner et al. (US 2012/0196715) is considered to be the closest prior art of record.  
Turner teaches an automatic transmission (see Abstrtasct, FIGS. 1-10) comprising: a transmission case (18); a hub (150) which is a rotary member; a multi-disc brake (152, 154) including a first friction engagement element having first plates (152) and a second friction engagement element having second plates (154), the first plates and the second plates being alternately arranged in an axial direction (see FIGS. 4, 10), the first friction engagement element being spline-fitted to an inner peripheral surface of the transmission case (see e.g. FIG. 6, ears (157) fit in recesses (52)), the second friction engagement element being spline-fitted to the hub (155, 156) (see ¶ 0030); and a tube (206), which is provided in the transmission case (see FIG. 6), that supplies lubricating oil to the first friction engagement element and the second friction engagement element (see ¶ 0045), wherein the tube has injection holes (214) that inject the lubricating oil toward a spline groove (see FIG. 10).  
Turner, however, does not disclose that the spline groove which is injected with lubricating oil is fitted with spline teeth of the first friction engagement element on the inner peripheral surface of the transmission case, and the injection holes open toward a gap, which is formed between the spline groove and the spline teeth, and inject the lubricating oil to cause the lubricating oil to contact a surface of the spline groove located above the spline teeth.  Rather, as shown in Figure 6, the recess (52) that includes the tube (206) does not receive a spline tooth (157).    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
November 20, 2021